


115 HR 5662 IH: Volunteer Driver Tax Appreciation Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5662
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mr. Nolan (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to equalize the charitable mileage rate with the business travel rate.

 
1.Short titleThis Act may be cited as the Volunteer Driver Tax Appreciation Act of 2018.  2.Increase in charitable mileage rate (a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 is amended by striking 14 cents per mile and inserting the rate determined by the Secretary, which rate shall not be less than the standard mileage rate used for purposes of sections 162 and 212. 
(b)Effective dateThe amendment made by this section shall apply to taxable year beginning after December 31, 2017.  